UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30,2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-5890 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 91-1820757 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filero Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No 1 GCI, INC. A WHOLLY OWNED SUBSIDIARY OF GENERAL COMMUNICATION, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013 TABLE OF CONTENTS Page No. Cautionary Statement Regarding Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) as of June 30, 2013 and December 31, 2012 4 Consolidated Income Statements (unaudited) for the three and six months ended June 30, 2013 and 2012 6 Consolidated Statements of Stockholder’s Equity (unaudited) for the six months ended June 30, 2013 and 2012 7 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2013 and 2012 8 Condensed Notes to Interim Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II.OTHER INFORMATION Item 6. Exhibits 33 Other items are omitted, as they are not applicable. SIGNATURES 34 2 Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Quarterly Report, but should particularly consider any risk factors that we set forth in this Quarterly Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (“SEC”). In this Quarterly Report, in addition to historical information, we state our future strategies, plans, objectives or goals and our beliefs of future events and of our future operating results, financial position and cash flows. In some cases, you can identify these so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “project,” or “continue” or the negative of these words and other comparable words. All forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance, achievements, plans and objectives to differ materially from any future results, performance, achievements, plans and objectives expressed or implied by these forward-looking statements. In evaluating these statements, you should specifically consider various factors, including those identified under “Risk Factors” in Item 1A of our December 31, 2012 annual report on Form 10-K.Those factors may cause our actual results to differ materially from any of our forward-looking statements. For these forward looking statements, we claim the protection of the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. You should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement, and the related risks, uncertainties and other factors speak only as of the date on which they were originally made and we expressly disclaim any obligation or undertaking to update or revise any forward-looking statement to reflect any change in our expectations with regard to these statements or any other change in events, conditions or circumstances on which any such statement is based. New factors emerge from time to time, and it is not possible for us to predict what factors will arise or when. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Restricted cash Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization of $5,493 and $4,554 at June 30, 2013 and December 31, 2012, respectively Other assets Total other assets Total assets $ See accompanying condensed notes to interim consolidated financial statements. (Continued) 4 GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) June 30, December 31, LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholder's equity: Class A common stock (no par). Authorized 10 shares; issued and outstanding 0.1 shares each at June 30, 2013 and December 31, 2012 Paid-in capital Retained deficit ) ) Total GCI, Inc. stockholder's equity Non-controlling interests Total stockholder's equity Total liabilities and stockholder's equity $ See accompanying condensed notes to interim consolidated financial statements. 5 GCI, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other expense: Interest expense (including amortization of deferred loan fees) Loss on extinguishment of debt ) - ) - Other 53 88 53 ) Other expense ) Income before income tax expense Income tax expense Net income Net loss attributable to non-controlling interests Net income attributable to GCI, Inc. $ See accompanying condensed notes to interim consolidated financial statements. 6 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Shares of Class A Common Stock Class A Common Stock Paid-in Capital Retained Deficit Non- controlling Interests Total Stockholder's Equity (Amounts in thousands) Balances at January 1, 2012 $ ) Net income - - - ) Distribution to General Communication, Inc. - - - ) - ) Contribution from General Communication, Inc. - Balances at June 30, 2012 $ ) Balances at January 1, 2013 $ ) Net income - - - ) Distribution to General Communication, Inc. - - - ) - ) Contribution from General Communication, Inc. - Balances at June 30, 2013 $ ) See accompanying condensed notes to interim consolidated financial statements. 7 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Amounts in thousands) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Loss on extinguishment of debt - Deferred income tax expense Share-based compensation expense Other noncash income and expense items Change in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Restricted cash Purchases of other assets and intangible assets ) ) Grant proceeds - Other - Net cash used in investing activities ) ) Cash flows from financing activities: Borrowing on Senior Credit Facility Repayment of debt and capital lease obligations ) ) Net distribution to General Communication, Inc. ) ) Borrowing of other long-term debt Payment of debt issuance costs ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying condensed notes to interim consolidated financial statements. 8 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The accompanying unaudited interim consolidated financial statements include the accounts of GCI, Inc. and its direct and indirect subsidiaries and have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. They should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2012, filed with the SEC on March 8, 2013, as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. (1)Business and Summary of Significant Accounting Principles In the following discussion, GCI, Inc. and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” Basis of Presentation We were incorporated in Alaska in 1997 to affect the issuance of Senior Notes.As a wholly owned subsidiary of General Communication, Inc. (“GCI”), we received through our initial capitalization all ownership interests in subsidiaries previously held by GCI.The GCI and GCI, Inc. interim consolidated financial statements include substantially the same account activity. (a) Business We offer the following services primarily in Alaska: · Postpaid and prepaid wireless telephone services and sale of wireless telephone handsets and accessories, · Video services, · Internet access services, · Wireless roaming for certain wireless carriers and origination and termination of wireline traffic for certain common carriers, · Local and long-distance voice services, · Data network services, · Broadband services, including our SchoolAccess® offering to rural school districts, our ConnectMD® offering to rural hospitals and health clinics, and managed video conferencing, · Managed services to certain commercial customers, · Sales and service of dedicated communications systems and related equipment, and · Lease, service arrangements and maintenance of capacity on our fiber optic cable systems used in the transmission of services within Alaska and between Alaska and the remaining United States and foreign countries. (b) Principles of Consolidation Our consolidated financial statements include the consolidated accounts of GCI, Inc. and its wholly owned subsidiaries, as well as four variable interest entities (“VIEs”) for which we are the primary beneficiary after providing certain loans and guarantees.These VIEs are Terra GCI Investment Fund, LLC (“TIF”), Terra GCI 2 Investment Fund, LLC (“TIF 2”), Terra GCI 2-USB Investment Fund, LLC (“TIF 2-USB”) and Terra GCI 3 Investment Fund, LLC (“TIF 3”).TIF became a VIE on August 30, 2011.TIF 2 and TIF 2-USB became VIEs on October 3, 2012.TIF 3 became a VIE on December 11, 2012.We also include in our consolidated financial statements non-controlling interests in consolidated subsidiaries for which our ownership is less than 100 percent.All significant intercompany transactions between non-regulated affiliates of our company are eliminated.Intercompany transactions generated between regulated and non-regulated affiliates of our company are not eliminated in consolidation. (c) Non-controlling Interests Non-controlling interests represent the equity ownership interests in consolidated subsidiaries not owned by us.Non-controlling interests are adjusted for contributions, distributions, and loss attributable to the non-controlling interest partners of the consolidated entities.Income and loss is allocated to the non-controlling interests based on the respective governing documents. 9 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (d) Recently Adopted Accounting Pronouncements Accounting Standards Update (“ASU”) 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment” allows an entity to assess qualitative factors (such as changes in management, key personnel, strategy, key technology or customers) to determine if it is more likely than not that an indefinite-lived intangible asset is impaired and thus whether it is necessary to perform the quantitative impairment test in accordance with GAAP. The adoption of ASU 2012-02 on January 1, 2013 did not have a material impact on our income statements, financial position or cash flows. ASU 2012-04, “Technical Corrections and Improvements” includes amendments that cover a wide range of topics in the Accounting Standards Codification (“ASC”). These amendments include technical corrections and improvements to the ASC and conforming amendments related to fair value measurements.The adoption of ASU 2012-04 on January 1, 2013 did not have a material impact on our income statements, financial position or cash flows. (e) Regulatory Accounting We account for our regulated operations in accordance with the accounting principles for regulated enterprises.This accounting recognizes the economic effects of rate regulation by recording cost and a return on investment as such amounts are recovered through rates authorized by regulatory authorities.Accordingly, plant and equipment is depreciated over lives approved by regulators and certain costs and obligations are deferred based upon approvals received from regulators to permit recovery of such amounts in future years.Our cost studies and depreciation rates for our regulated operations are subject to periodic audits that could result in a change to recorded revenues. (f) Earnings per Share We are a wholly owned subsidiary of GCI and, accordingly, are not required to present earnings per share. Our common stock is not publicly traded. (g) Revenue Recognition We recorded high cost support revenue under the Universal Service Fund (“USF”) program of $10.5 million and $10.0 million for the three months ended June 30, 2013 and 2012, respectively, and $21.1 million for each of the six months ended June 30, 2013 and 2012.At June 30, 2013, we have $33.7 million in high cost accounts receivable. (h) Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant items subject to estimates and assumptions include the allowance for doubtful receivables, unbilled revenues, accrual of the USF high cost remote area program support, share-based compensation, inventory at lower of cost or market, reserve for future customer credits, liability for incurred but not reported medical insurance claims, valuation allowances for deferred income tax assets, depreciable and amortizable lives of assets, the carrying value of long-lived assets including goodwill, cable certificates and wireless licenses, our effective tax rate, purchase price allocations, deferred lease expense, asset retirement obligations, the accrual of cost of goods sold (exclusive of depreciation and amortization expense) (“Cost of Goods Sold”), depreciation and the accrual of contingencies and litigation.Actual results could differ from those estimates. (i) Income Taxes GCI, Inc., as a wholly owned subsidiary and member of the GCI controlled group of corporations, files its income tax returns as part of the consolidated group of corporations under GCI.Accordingly, all discussions regarding income taxes reflect the consolidated group’s activity.Our income tax expense and deferred income tax assets and liabilities are presented herein using the separate-entity method. 10 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (j) Classification of Taxes Collected from Customers We report sales, use, excise, and value added taxes assessed by a governmental authority that is directly imposed on a revenue-producing transaction between us and a customer on a net basis in our Consolidated Income Statements.The following are certain surcharges reported on a gross basis in our Consolidated Income Statements (amounts in thousands): Three Months Ended June 30, Six Months Ended June 30, Surcharges reported gross $ Consolidated Statements of Cash Flows Supplemental Disclosures Changes in operating assets and liabilities consist of (amounts in thousands): Six Months Ended June 30, Increase in accounts receivable, net $ ) ) Increase in prepaid expenses ) ) (Increase) decrease in inventories ) Decrease in other current assets (Increase) decrease in other assets ) Increase (decrease) in accounts payable ) Increase in deferred revenues Increase (decrease) in accrued payroll and payroll related obligations ) Increase in accrued liabilities Increase (decrease) in accrued interest ) 73 Increase in subscriber deposits 96 Increase (decrease) in long-term deferred revenue ) Decrease in components of other long-term liabilities ) ) Total change in operating assets and liabilities $ ) ) The following items are for the six months ended June 30, 2013 and 2012 (amounts in thousands): Net cash paid or received: Interest paid, net of amounts capitalized $ The following items are non-cash investing and financing activities for the six months ended June 30, 2013 and 2012 (amounts in thousands): Non-cash additions for purchases of property and equipment $ Asset retirement obligation additions to property and equipment $ Deferred compensation distribution denominated in shares $ 11 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Intangible Assets and Goodwill In connection with our 2013 organizational realignment, it was necessary to reclassify goodwill to conform to the current period’s segment presentation. See Note 7, “Segments” of this Form10-Q for further discussion of our change in segments. Goodwill will be re-allocated to the segments using a relative fair value approach which is not yet final.Goodwill allocated to our Wireless and Wireline segments as of June 30, 2013 is preliminarily estimated at $15.7 million and $61.6 million, respectively. Goodwill allocated to our Wireless and Wireline segments as of June 30, 2012 is preliminarily estimated at $15.7 million and $59.2 million, respectively. Goodwill assigned to our Wireline segment increased in the fourth quarter of 2012 due to contingent payments to former shareholders of United Utilities, Inc., our wholly owned subsidiary. The amount recorded at December 31, 2012 was the final contingent payment. Amortization expense for amortizable intangible assets was as follows (amounts in thousands): Three Months Ended June 30, Six Months Ended June 30, Amortization expense $ Amortization expense for amortizable intangible assets for each of the five succeeding fiscal years is estimated to be (amounts in thousands): Years Ending December 31, $ (4) Long-Term Debt On April 30, 2013, GCI Holdings, Inc. (“Holdings”), our wholly owned subsidiary, entered into a Third Amended and Restated Credit and Guarantee Agreement with Credit Agricole Corporate and Investment Bank, as administrative agent, Union Bank, N.A., as syndication agent, and Suntrust Bank, as documentation agent ("Amended Senior Credit Facility"). The Amended Senior Credit Facility provides up to $240.0 million in delayed draw term loans and a $150.0 million revolving credit facility. The Amended Senior Credit Facility replaced the Senior Credit Facility described in Note 6(c) of our December 31, 2012 annual report on Form 10-K.At closing Holdings borrowed $100.0 million of the delayed draw term loan and used the proceeds to pay down all of the outstanding debt under the previous Senior Credit Facility, pay loan fees and for general corporate purposes.The Amended Senior Credit Facility will mature on April 30, 2018. The interest rate on our Amended Senior Credit Facility is London Interbank Offered Rate (“LIBOR”) plus the following Applicable Margin set forth opposite each applicable Total Leverage Ratio below. Total Leverage Ratio (as defined) Applicable Margin >5.5 3.00% >5.0 but <5.5 2.75% >4.5 but <5.0 2.50% >4.0 but <4.5 2.25% <4.0 2.00% 12 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Borrowings under the Senior Credit Facility are subject to certain financial covenants and restrictions on indebtedness.Our Senior Credit Facility Total Leverage Ratio (as defined) may not exceed 6.5 to one through June 30, 2014 and shall not exceed 5.95 to one any time thereafter; the Senior Leverage Ratio (as defined) may not exceed 3.00 to one; and our Interest Coverage Ratio (as defined) must not be less than 2.50 to one at any time. The terms of the Amended Senior Credit Facility include customary representations and warranties, customary affirmative and negative covenants and customary events of default. At any time after the occurrence of an event of default under the Amended Senior Credit Facility, the lenders may, among other options, declare any amounts outstanding under the Amended Senior Credit Facility immediately due and payable and terminate any commitment to make further loans under the Amended Senior Credit Facility. The obligations under the Amended Senior Credit Facility are secured by a security interest on substantially all of the assets of Holdings and the subsidiary guarantors, and on the stock of Holdings. The amendment to our Senior Credit Facility in April 2013 was a partial substantial modification of our existing Senior Credit Facility resulting in a $0.1 million write-off of previously deferred loan fees on our Consolidated Income Statement for the three and six months ended June 30, 2013.Net deferred loan fees of $0.7 million associated with the portion of our previous Senior Credit Facility that was determined not to have been substantially modified are being amortized over the life of the Amended Senior Credit Facility. In connection with the Amended Senior Credit Facility, we paid loan fees and other expenses of $0.4 million that were expensed immediately on our Consolidated Income Statement for the three and six months ended June 30, 2013 and $3.0 million that were deferred and are being amortized over the life of the Amended Senior Credit Facility. In addition to the $100.0 million borrowed under the delayed draw term loan, we have borrowed $10.0 million under the revolving portion and have $0.5 million of letters of credit outstanding under the Amended Senior Credit Facility at June 30, 2013, which leaves $279.5 million available for borrowing as of June 30, 2013. Financial Instruments Fair Value of Financial Instruments The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. At June 30, 2013 and December 31, 2012, the fair values of cash and cash equivalents, net receivables, inventories, accounts payable, accrued payroll and payroll related obligations, accrued interest, accrued liabilities, and subscriber deposits approximate their carrying value due to the short-term nature of these financial instruments. The carrying amounts and approximate fair values of our financial instruments at June 30, 2013 and December 31, 2012 follow (amounts in thousands): June 30, December 31, Carrying Amount Fair Value Carrying Amount Fair Value Current and long-term debt and capital lease obligations $ Other liabilities $ 13 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The following methods and assumptions were used to estimate fair values: Current and long-term debt and capital lease obligations:The fair values of the $325.0 million in aggregate principal amount of 6.75% Senior Notes due 2021, the $425.0 million in aggregate principal amount of 8.63% Senior Notes due 2019.Rural Utilities Service debt, CoBank mortgage note payable, and capital leases are based upon quoted market prices for the same or similar issues or on the current rates offered to us for the same remaining maturities.The fair value of our Amended Senior Credit Facility is estimated to approximate the carrying value because this instrument is subject to variable interest rates. Other Liabilities:Lease escalation liabilities are valued at the discounted amount of future cash flows using quoted market prices on current rates offered to us. Deferred compensation liabilities are carried at fair value, which is the amount payable as of the balance sheet date. Asset retirement obligations are recorded at their fair value and, over time, the liability is accreted to its present value each period. Fair Value Measurements Assets measured at fair value on a recurring basis as of June 30, 2013 and December 31, 2012 are as follows (amounts in thousands): Fair Value Measurement at Reporting Date Using June 30, 2013 Assets Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Deferred compensation plan assets (mutual funds) $ - - Total assets at fair value $ - - December 31, 2012 Assets Deferred compensation plan assets (mutual funds) $ - - Total assets at fair value $ - - The valuation of our mutual funds is determined using quoted market prices in active markets utilizing market observable inputs. Stockholder’s Equity Shared-Based Compensation GCI’s Amended and Restated 1986 Stock Option Plan ("Stock Option Plan"), provides for the grant of options and restricted stock awards (collectively "award") for a maximum of 15.7 million shares of GCI Class A common stock, subject to adjustment upon the occurrence of stock dividends, stock splits, mergers, consolidations or certain other changes in corporate structure or capitalization. If an award expires or terminates, the shares subject to the award will be available for further grants of awards under the Stock Option Plan. The Compensation Committee of GCI’s Board of Directors administers the Stock Option Plan. Substantially all restricted stock awards granted vest over periods of up to three years.There have been no options granted since 2010.The requisite service period of our awards is generally the same as the vesting period.Options granted pursuant to the Stock Option Plan are only exercisable if at the time of exercise the option holder is our employee, non-employee director, or a consultant or advisor working on our behalf.New shares of GCI Class A common stock are issued when restricted stock awards are granted or stock option agreements are exercised.We have 3.1 million shares available for grant under the Stock Option Plan at June 30, 2013. 14 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The total fair value of options vesting during the six months ended June 30, 2013 and 2012, was $23,000 and $0.5 million, respectively.The total intrinsic values, determined as of the date of exercise, of options exercised in the six months ended June 30, 2013 and 2012, were $0.1 million and $0.8 million, respectively. We received $0.3 million and $1.4 million in cash from stock option exercises in the six months ended June 30, 2013 and 2012, respectively. A summary of nonvested restricted stock award activity under the Stock Option Plan for the six months ended June 30, 2013, follows (share amounts in thousands): Weighted Average Grant Date Shares Fair Value Nonvested at January 1, 2013 $ Granted $ Vested ) $ Forfeited (3 ) $ Nonvested at June 30, 2013 $ The following is a summary of our share-based compensation expense for the six months ended June 30, 2013 and 2012 (amounts in thousands): Share-based compensation expense $ Adjustment to fair value of liability classified awards ) ) Total share-based compensation expense $ Share-based compensation expense is classified as Selling, General and Administrative Expense in our Consolidated Income Statements.Unrecognized share-based compensation expense was $8.5 million relating to 1.7 million unvested restricted stock awards and $59,000 relating to 26,000 unvested stock options as of June 30, 2013.We expect to recognize share-based compensation expense over a weighted average period of 1 year for stock options and 2 years for restricted stock awards. Segments Effective January 1, 2013, we refocused our business and now have two reportable segments, Wireless and Wireline.The Wireless segment’s revenue is derived from wholesale wireless services.The Wireline segment’s revenue includes all of our other revenue, specifically a full range of retail wireless, data, video and voice services to residential, local, national and global businesses, governmental entities and public and private educational institutions; wholesale data and voice services to other common carrier customers; Internet, data network and managed services to rural schools and health organizations and regulated voice services to residential and commercial customers in 61 rural communities primarily in Southwest Alaska.This change reflects our plan to strategically focus on our wireless network and is how our chief operating decision maker now measures performance and makes resource allocation decisions.Prior to 2013 we had operated our business under five reportable segments – Consumer, Network Access, Commercial, Managed Broadband and Regulated Operations.The historical segment data has been reclassified to conform to the revised reportable segments. Wireless plan fee and excess usage revenues from external customers are allocated between our Wireless and Wireline segments.The Wireless segment records the Cost of Goods Sold related to wireless equipment sales up to an agreed-upon amount after which it is recorded in the Wireline segment.Selling, general and administrative expenses are charged to the Wireless segment based upon a shared services agreement.The remaining selling, general and administrative expenses are charged to the Wireline segment. 15 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) We evaluate performance and allocate resources based on earnings before depreciation and amortization expense, net interest expense, income taxes, share-based compensation expense, accretion expense, income or loss attributable to non-controlling interests, and non-cash contribution adjustment (“Adjusted EBITDA”). Management believes that this measure is useful to investors and other users of our financial information in evaluating operating profitability as an analytical indicator of income generated to service debt and fund capital expenditures.In addition, multiples of current or projected earnings before depreciation and amortization, net interest expense, and income taxes (“EBITDA”) are used to estimate current or prospective enterprise value.The accounting policies of the reportable segments are the same as those described in Note 1, “Business and Summary of Significant Accounting Policies” of this Form 10-Q.We have no intersegment sales. We earn all revenues through sales of services and products within the United States. All of our long-lived assets are located within the United States of America, except approximately 82% of our undersea fiber optic cable systems which transit international waters and all of our satellite transponders. Summarized financial information for our reportable segments for the three and six months ended June 30, 2013 and 2012 follows (amounts in thousands): Three Months Ended Six Months Ended Wireless Wireline Total Reportable Segments Wireless Wireline Total Reportable Segments June 30, 2013 Revenues $ Adjusted EBITDA $ June 30, 2012 Revenues $ Adjusted EBITDA $ A reconciliation of reportable segment Adjusted EBITDA to consolidated income before income taxes follows (amounts in thousands): Three Months Ended June 30, Six Months Ended June 30, Reportable segment Adjusted EBITDA $ Less depreciation and amortization expense ) Less share-based compensation expense ) Less non-cash contribution expense - ) - ) Less net loss attributable to non-controlling interests ) Plus net loss (income) attributable to equity investment ) ) ) 47 Less accretion expense ) Consolidated operating income Less other expense ) Consolidated income before income tax expense $ 16 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Non-controlling Interests We have entered into several arrangements under the New Markets Tax Credit (“NMTC”) program with US Bancorp to help fund a $59.3 million project to extend terrestrial broadband service for the first time to rural Northwestern Alaska communities via a high capacity hybrid fiber optic and microwave network.When completed, the project, called TERRA-Northwest (“TERRA-NW”), will connect to the TERRA-Southwest network and provide a high capacity backbone connection from the served communities to the Internet.The NMTC program was provided for in the Community Renewal Tax Relief Act of 2000 (“Act”) to induce capital investment in qualified lower income communities.The Act permits taxpayers to claim credits against their federal income taxes for up to 39% of qualified investments in the equity of community development entities (“CDEs”).CDEs are privately managed investment institutions that are certified to make qualified low-income community investments.On August 30, 2011, we entered into the first arrangement (“NMTC #1”).On October 3, 2012, we entered into the second arrangement (“NMTC #2”).On December 11, 2012, we entered into the third arrangement (“NMTC #3”) US Bancorp is the sole investor in TIF, TIF 2, TIF 2-USB and TIF 3, and as such, is entitled to substantially all of the benefits derived from the NMTCs.All of the loan proceeds to Unicom, Inc. (“Unicom”), our wholly owned subsidiary, net of syndication and arrangement fees, are restricted for use on TERRA-NW.Restricted cash of $20.2 million and $30.9 million was held by Unicom at June 30, 2013 and December 31, 2012, respectively, and is included in our Consolidated Balance Sheets.We began construction on TERRA-NW in 2012 and expect to complete all current phases of the project in 2014.We began offering service on Phase 1 of this new facility on January 3, 2013. These transactions include put/call provisions whereby we may be obligated or entitled to repurchase US Bancorp’s interests in TIF, TIF 2, TIF 2-USB and/or TIF 3. We believe that US Bancorp will exercise the put options in August 2018, October 2019 and December 2019, at the end of the compliance periods for NMTC #1, NMTC #2 and NMTC #3, respectively.The NMTCs are subject to 100% recapture for a period of seven years as provided in the Internal Revenue Code.We are required to be in compliance with various regulations and contractual provisions that apply to the NMTC arrangements.Non-compliance with applicable requirements could result in projected tax benefits not being realized by US Bancorp.We have agreed to indemnify US Bancorp for any loss or recapture of NMTCs until such time as our obligation to deliver tax benefits is relieved.There have been no credit recaptures as of June 30, 2013.The value attributed to the puts/calls is nominal. We have determined that TIF, TIF 2, TIF 2-USB and TIF 3 are VIEs.The ongoing activities of the VIEs – collecting and remitting interest and fees and NMTC compliance – were all considered in the initial design and are not expected to significantly affect economic performance throughout the life of the VIEs.Management considered the contractual arrangements that obligate us to deliver tax benefits and provide various other guarantees to US Bancorp; US Bancorp’s lack of a material interest in the underlying economics of the project; and the fact that we are obligated to absorb losses of the VIEs.We concluded that we are the primary beneficiary of each and consolidated the VIEs in accordance with the accounting standard for consolidation. US Bancorp’s contributions, net of syndication fees and other direct costs incurred in structuring the NMTC arrangements, are included in Non-controlling Interests on the Consolidated Balance Sheets.Incremental costs to maintain the structure during the compliance period are recognized as incurred to selling, general and administrative expense. 17 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The following table summarizes the impact of the VIEs consolidated as of June 30, 2013 and December 31, 2012 (amounts in thousands): June 30, 2013 Assets Equity Carrying Value Classification Carrying Value Classification $ Restricted cash1 $ Non-controlling interests Construction in progress Retained earnings attributable to GCI, Inc. common stockholders $ $ December 31, 2012 Assets Equity Carrying Value Classification Carrying Value Classification $ Restricted cash1 $ Non-controlling interests Construction in progress Retained earnings attributable to GCI, Inc. common stockholders $ $ 1 An additional $8.6 million in restricted cash is held at Unicom for use only on TERRA-NW. Commitments and Contingencies TERRA-NW As a requirement of NMTC #1, NMTC #2 and NMTC #3, we have guaranteed completion of TERRA-NW by December 31, 2014.We plan to fund an additional $20.7 million for TERRA-NW.We began construction in 2012 and expect to complete all current phases of the project in 2014.We began offering service on Phase 1 of this new facility on January 3, 2013. Denali Media Holdings On November 9, 2012, we entered into asset purchase agreements, pursuant to which Denali Media Holdings Corp., a wholly owned subsidiary of GCI, through its wholly owned subsidiaries, Denali Media Anchorage, Corp. and Denali Media Southeast, Corp., agreed to purchase three Alaska broadcast stations: CBS affiliate KTVA-TV of Anchorage and NBC affiliates KATH-TV in Juneau and KSCT-TV of Sitka, for a total of $7.6 million (“Media Agreements”). The Media Agreements are subject to the satisfaction of customary closing conditions, including the receipt of required governmental approvals from the FCC. The transactions are expected to close in the second half of 2013. Subsequent Events On July 22, 2013, we closed the transaction under the Asset Purchase and Contribution Agreement (“Wireless Agreement”) entered into on June 4, 2012 by and among Alaska Communications Systems Group, Inc. (“ACS”), GCI, ACS Wireless, Inc., a wholly owned subsidiary of ACS (“ACS Member”), GCI Wireless Holdings, LLC, a wholly owned subsidiary of GCI, and The Alaska Wireless Network, LLC (“AWN”), pursuant to which the parties agreed to contribute the respective wireless network assets of GCI, ACS and their affiliates to AWN.This transaction provides a robust, statewide network with the spectrum mix, scale, advanced technology and cost structure necessary to compete with Verizon Wireless and AT&T Mobility, LLC in Alaska. AWN will provide wholesale services toGCI and ACS. GCI and ACSwilluse the AWN network in order tocontinue to sell services to their respective retail customers.GCI and ACS will continue to compete against each other and other wireless providers in the retail market. 18 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Under the terms of the Wireless Agreement, we purchased certain wireless network assets from ACS and its affiliates for $100.0 million and we contributed the purchased assets, our wireless network assets and certain rights to use capacity to AWN.ACS contributed its remaining wireless network assets and certain rights to use capacity to AWN.Upon the contribution of assets to AWN, the ACS Member owns one-third of AWN and we own two-thirds of AWN.The ACS Member will be entitled to receive preferential cash distributions totaling $190.0 million over the first four years of AWN’s operations and we will be entitled to all remaining cash distributions during that period.Following the initial four year period, we and the ACS Member will receive distributions proportional to our ownership interests.We are evaluating the accounting treatment for this transaction. Upon closing the AWN transaction our wireless network assets contributed to AWN were released from the lien under our Amended Senior Credit Facility. We funded the purchase of wireless network assets from ACS and its affiliates by borrowing $100.0 million on our Amended Senior Credit Facility delayed draw term loan on July 17, 2013. 19 Part I Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations In the following discussion, GCI, Inc. and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” Management’s Discussion and Analysis of Financial Condition and Results of Operations discusses our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, we evaluate our estimates and judgments, including those related to the allowance for doubtful receivables, unbilled revenues, accrual of the Universal Service Fund (“USF”) high cost remote area program support, share-based compensation, inventory at lower of cost or market, reserve for future customer credits, liability for incurred but not reported medical insurance claims, valuation allowances for deferred income tax assets, depreciable and amortizable lives of assets, the carrying value of long-lived assets including goodwill, cable certificates and wireless licenses, our effective tax rate, purchase price allocations, deferred lease expense, asset retirement obligations, the accrual of cost of goods sold (exclusive of depreciation and amortization expense) ("Cost of Goods Sold"), depreciation, and accrual of contingencies and litigation. We base our estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. See also our “Cautionary Statement Regarding Forward-Looking Statements.” GCI, Inc. was incorporated under the laws of the State of Alaska in 1997 to affect the issuance of Senior Notes. GCI, Inc., a wholly owned subsidiary of GCI, received through its initial capitalization all ownership interests in subsidiaries previously held by GCI. Shares of GCI's Class A common stock are traded on the Nasdaq National Market tier of the Nasdaq Stock Market under the symbol of GNCMA. Shares of GCI's Class B common stock are traded on the Over-the-Counter market. Shares of GCI, Inc.'s common stock are wholly owned by GCI and are not publicly traded. The GCI and GCI, Inc. interim consolidated financial statements include substantially the same account activity. Emerging Growth Company We qualify as an “emerging growth company” under the Jumpstart Our Business Startups Act (the “JOBS Act”) enacted on April 5, 2012. As a result, we are permitted to rely on exemptions from certain disclosure requirements that are applicable to companies that are not emerging growth companies. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. However, we are choosing to “opt out” of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. 20 General Overview Through our focus on long-term results, acquisitions, and strategic capital investments, we strive to consistently grow our revenues and expand our margins.We have historically met our cash needs for operations, regular capital expenditures and maintenance capital expenditures through our cash flows from operating activities.Historically, cash requirements for significant acquisitions and major capital expenditures have been provided largely through our financing activities. As it has been for the last several years the national economy continues to see persistent unemployment and slow economic growth and even once stabilized is not expected to return quickly to a period of strong growth.In addition, the automatic spending cuts enacted by Congress known as “sequestration” went into effect beginning March 1, 2013.We are not able to predict the effect that sequestration or any form of additional federal spending cuts or tax reform will have on the national or Alaska economy or on us.Should the national economy deteriorate further, it could lead to reductions in consumer spending which could impact our revenue growth. We believe the Alaska economy continues to perform well compared to most other states at the current time.On April 14, 2013, the Alaska Legislature approved a reduction to the state’s oil production taxes as a strategy to increase output from existing oil fields, which have been on the decline since 1988.The State of Alaska has large cash reserves that should enable it to maintain its budget for at least the short-term.This cash reserve is important for Alaska’s economy as the State is the largest employer and second largest source of gross state product.The majority of our revenue is driven by the strength of the Alaska economy which appears to have weathered the economic pressures relatively well to date.Nonetheless we cannot predict the impact the nation’s or the state’s future economic situation may have on us in the future. Effective January 1, 2013, we refocused our business and now have two reportable segments, Wireless and Wireline.The Wireless segment’s revenue is derived from wholesale wireless services.The Wireline segment’s revenue includes all of our other revenue.This change reflects our plan to strategically focus on our wireless network and is how our chief operating decision maker now measures performance and makes resource allocation decisions.Prior to 2013, we had operated our business under five reportable segments – Consumer, Network Access, Commercial, Managed Broadband and Regulated Operations.The historical segment data has been reclassified to conform to the revised reportable segments. On June 4, 2012, we entered into an Asset Purchase and Contribution Agreement (“Wireless Agreement”) by and among Alaska Communications Systems Group, Inc. (“ACS”), GCI, ACS Wireless, Inc., a wholly owned subsidiary of ACS (“ACS Member”), GCI Wireless Holdings, LLC, a wholly owned subsidiary of GCI, and The Alaska Wireless Network, LLC (“AWN”), pursuant to which the parties agreed to contribute the respective wireless network assets of GCI, ACS and their affiliates to AWN.We closed the AWN transaction on July 22, 2013.This transaction provides a robust, statewide network with the spectrum mix, scale, advanced technology and cost structure necessary to compete with Verizon Wireless (“Verizon”) and AT&T Mobility, LLC in Alaska.AWN will provide wholesale services toGCI and ACS. GCI and ACSwilluse the AWN network in order tocontinue to sell services to their respective retail customers.GCI and ACS will continue to compete against each other and other wireless providers in the retail market. Under the terms of the Wireless Agreement, we purchased certain wireless network assets from ACS and its affiliates for $100.0 million and we contributed the purchased assets, our wireless network assets and certain rights to use capacity to AWN.ACS also contributed its remaining wireless network assets and certain rights to use capacity to AWN.The ACS Member owns one-third of AWN and we own two-thirds of AWN.The ACS Member is entitled to receive preferential cash distributions totaling $190.0 million over the first four years of AWN’s operations and we are entitled to all remaining cash distributions during that period.Following the initial four year period, we and the ACS Member will receive distributions proportional to our ownership interests.As part of closing, we borrowed $100.0 million under our Amended Senior Credit Facility to fund the purchase of wireless network assets from ACS.We are finalizing the accounting treatment for this transaction. 21 In November 2010, Verizon acquired a license for 700 MHz wireless spectrum covering Alaska.In June 2013, Verizon began providing service on its Long Term Evolution (“LTE”) network in Anchorage, Fairbanks, Juneau and the Matanuska-Susitna Borough.The service provided by Verizon’s LTE network is limited to data only and we expect Verizon voice roaming to continue with its existing Alaska roaming providers.We cannot predict the potential impact this new competition may have on us in the future. Results of Operations The following table sets forth selected financial data as a percentage of total revenues for the periods indicated (underlying data rounded to the nearest thousand): Three Months Ended Percentage Change1 Six Months Ended Percentage Change1 June 30, June 30, vs. 2012 vs. 2012 Statements of Operations Data: Revenues: Wireless segment 19% 17% 17% 18% 17% 16% Wireline segment 81% 83% 6% 82% 83% 6% Total revenues 100% 100% 8% 100% 100% 8% Selling, general and administrative expenses 34% 34% 6% 34% 35% 4% Depreciation and amortization expense 18% 19% 3% 18% 19% 4% Operating income 14% 14% 4% 13% 13% 10% Other expense, net 9% 10% 4% 9% 10% 1% Income before income taxes 4% 4% 6% 4% 3% 41% Net income 2% 2% 7% 2% 1% 42% Net loss attributable to the non-controlling interest 0% 0% (34%) 0% 0% (34%) Net income attributable to GCI, Inc. 2% 2% 5% 2% 2% 37% 1Percentage change in underlying data We evaluate performance and allocate resources based on earnings before depreciation and amortization expense, net interest expense, income taxes, share-based compensation expense, accretion expense, income or loss attributable to non-controlling interest and non-cash contribution adjustment (“Adjusted EBITDA”).Management believes that this measure is useful to investors and other users of our financial information in evaluating operating profitability as an analytical indicator of income generated to service debt and fund capital expenditures.In addition, multiples of current or projected earnings before depreciation and amortization expense, net interest expense and income taxes (“EBITDA”) are used to estimate current or prospective enterprise value.See note 7 in the "Condensed Notes to Interim Consolidated Financial Statements" included in Part I of this quarterly report on Form 10-Q for a reconciliation of consolidated Adjusted EBITDA, a non-GAAP financial measure, to consolidated income before income taxes. Overview of Revenues and Cost of Goods Sold Total revenues increased 8% from $176.1 million in the three months ended June 30, 2012 to $189.7 million in the same period of 2013.Total revenues increased 8% from $348.0 million in the six months ended June 30, 2012 to $375.9 million in the same period of 2013.Revenue increased in both of our segments for the three and six months ended June 30, 2013 compared to the same periods in 2012.See the discussion below for more information by segment. Total Cost of Goods Sold increased 13% from $58.1 million in the three months ended June 30, 2012 to $65.7 million in the same period of 2013.Total Cost of Goods Sold increased 13% from $114.9 million in the six months ended June 30, 2012 to $130.3 million in the same period of 2013.Cost of Goods Sold increased in both of our segments for the three and six months ended June 30, 2013 compared to the same periods in 2012.See the discussion below for more information by segment. 22 Wireless Segment Overview Wireless segment revenue, representing 19% and 18% of consolidated revenues; Wireless segment Cost of Goods Sold, representing 25% and 24% of consolidated Cost of Goods Sold; and, Wireless segment Adjusted EBITDA, representing 23% and 24% of consolidated Adjusted EBITDA for the three and six months ended June 30, 2013, respectively, is as follows (amounts in thousands): Three Months Ended Six Months Ended June 30, Percentage June 30, Percentage Change Change Revenue $ 17
